ORDER

Michael G. Hamilton appeals a district court judgment that denied his petition for a writ of habeas corpus filed under 28 U.S.C. § 2254. This case has been referred to a panel of the court pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. Upon examination, this panel unanimously *212agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Following a jury trial in the Clark County, Ohio, Court of Common Pleas in 1991, Hamilton was convicted of rape, abduction, gross sexual imposition, and assault and was sentenced to concurrent terms of 5 to 25 years of imprisonment, 2 to 10 years of imprisonment, Ch years of imprisonment, and 6 months of imprisonment, respectively. The Ohio Court of Appeals affirmed the convictions on direct appeal, and Hamilton did not appeal to the Ohio Supreme Court. Next, Hamilton filed a petition for post-conviction relief in the trial court in 1992, which the trial court dismissed. However, the Ohio Court of Appeals reversed the decision in part and remanded the case to the trial court for further proceedings. After Hamilton filed a supplemental post-conviction petition, the trial court conducted a hearing regarding Hamilton’s claims for relief. The trial court denied the petition, and the Ohio Court of Appeals affirmed the judgment. The Ohio Supreme Court dismissed Hamilton’s appeal for lack of a substantial constitutional question.
Thereafter, Hamilton filed his federal habeas petition asserting as grounds for relief that the prosecution failed to disclose to the defense exculpatory evidence in its possession. Respondent filed a return of writ, and Hamilton filed a traverse. The magistrate judge recommended that the petition be denied as meritless, and Hamilton filed objections. The magistrate judge issued a supplemental recommendation, and Hamilton again filed objections. The magistrate judge issued a second supplemental recommendation, and Hamilton once again filed objections. The district court adopted the magistrate judge’s recommendation and dismissed the petition as meritless. Hamilton filed a timely notice of appeal, and the district court granted Hamilton a certificate of appealability. On appeal, Hamilton essentially reiterates his contention that habeas corpus relief is warranted because the prosecution failed to disclose to the defense exculpatory evidence in its possession.
Upon de novo review, see Clemmons v. Sowders, 34 F.3d 352, 354 (6th Cir.1994); Carter v. Sowders, 5 F.3d 975, 978 (6th Cir.1993), we affirm the judgment for the reasons stated by the district court. Essentially, the state court of appeals rejected Hamilton’s claim that the prosecution withheld exculpatory evidence in a decision that is not unreasonable. See 28 U.S.C. § 2254(d); Williams v. Taylor; 529 U.S. 362, 412-13, 120 S.Ct. 1495, 146 L.Ed.2d 389 (2000).
For the foregoing reasons, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.